DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on the Drawings
The drawings of April 8, 2019 are hereby accepted as FORMAL.

Comment on Claim Line Numbering
Please note that any mention of claim line numbering in this office action refers to the claim line numbering in the official claim listing in the image file wrapper (IFW), not to the claim line numbering in any claim as it may be reproduced in this office action.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 10, 13, 14-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kofman et al (‘281).

“1. An identification device, comprising:  5a set of radar reflectors configured to reflect radar signals having a fundamental wavelength, wherein the set of radar reflectors are arranged in a pattern corresponding to identification information, wherein the set of radar reflectors are retrodirective, wherein a given radar reflector is configured to reflect a radar signal back along 10its prior direction of propagation, and wherein the pattern includes regions configured to reflect the radar signals and second regions that are configured to not reflect or scatter the radar signals.”
Looking, first, to independent claim 1, Kofman et al (‘281) discloses an “identification device” (line 1), noting, for example, column 1, lines 15-20.  
The limitations in claim 1 of a “set of radar reflectors configured to reflect radar signals having a fundamental wavelength, wherein the set of radar reflectors are arranged in a pattern corresponding to identification information” (line 2-4) is met by the “diffraction elements 12” in Kofman et al (‘281), where the “elements” have a “fundamental wavelength” (column 8, lines 19-27), noting, for example, column 6, line 65 through column 7, line 6 and column 7, lines 36-47.
The limitations of claim 1 of “wherein the set of radar reflectors are retrodirective, wherein a given radar reflector is configured to reflect a radar signal back along 10its prior direction of propagation” (lines 5-7) is met by the retrodirection of the interrogating beam back toward the interrogator for reception, noting, for example, column 10, lines 16-22 and 39-50.
The limitations of claim 1 of “wherein the pattern includes regions configured to reflect the radar signals and second regions that are configured to not reflect or scatter 
In that each and every claimed feature of independent claim 1 is plainly present in Kofman et al (‘281), independent claim 1 is anticipated by Kofman et al (‘281).
As for the further limitations of dependent claim 2, these are met by Kofman et al (‘281) in that the “conductive elements” in Kofman et al (‘281) reflect the incident signals, noting, for example, column 4, lines 35-37 and column 10, lines 16-19.
The further limitations of dependent claim 3 are met by the regions in Kofman et al (‘281) where there are holes or absorbers, instead of “conductive elements,” noting, for example, column 6, line 65 through column 7, line 6.
The further limitations of dependent claim 4 are met by the regions in Kofman et al (‘281) where there are absorbers, instead of “conductive elements,” noting, for example, column 6, line 65 through column 7, line 6.
With respect to the further limitations of dependent claim 9, the disclosure of Kofman et al (‘281) plainly provides for a single row (i.e., “one dimensional”), noting column 7, lines 21-24 (“any number of the tag rows 104 and columns 103 … can be implemented”), so, in Kofman et al (‘281) at column 7, line 20, n could equal one.
Now, taking dependent claim 10, the further limitations of dependent claim 10 are met by Kofman et al (‘281), in that Kofman et al (‘281) discloses an n x m arrangement (column 7, lines 18-24), which would be “two dimensional.”  In addition, drawing Figure 1B is plainly “two dimensional.”

The remarks with respect to independent claim 14 are substantially those made above with respect to independent claim 1.  In addition, the claim 14 “container” is met, at least, by the “package” in the passage at column 14, lines 50-56.
The remarks with respect to dependent claim 15 are substantially those made above with respect to dependent claim 3.
The remarks with respect to dependent claim 16 are substantially those made above with respect to dependent claim 4.
The remarks with respect to independent claim 20 are substantially those made above with respect to independent claim 1 in that claim 20 is the method claim corresponding to the apparatus of independent claim 1.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kofman et al (‘281).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form or engineering or in physics with several years of practical experience in the design and/or testing of radar identification systems.
The further limitations of dependent claim 5 are not present in Kofman et al (‘281), but it would have been obvious to one of ordinary skill-in-the-art that a conductor in Kofman et al (‘281) could be grounded, as claimed, in order to function as the disclosed radar absorber or the disclosed hole in Kofman et al (‘281).  Please see column 6, line 65 through column 7, line 6 in Kofman et al (‘281).
As for the further limitations of dependent claim 6, although Kofman et al (‘281) does not disclose that there are plural frequency for the conductive elements, it would have been obvious to one of ordinary skill-in-the-art that conductive elements for plural frequencies could be used in Kofman et al (‘281) to increase the number of characters that could be coded for.
The further limitations of dependent claim 7 are not disclosed in Kofman et al (‘281) as applied above to claim 6 and to claim 1, but, it would have been obvious to one of ordinary skill-in-the-art that the “second set of radar reflectors” could be made of a “material that detunes the second fundamental wavelength” for the advantage of 
The further limitation of dependent claim 8 is met by Kofman et al (‘281) as applied above to claim 7 in that a change in frequency would cause a change in impedance.
The remarks with respect to dependent claim 17 are substantially those made above with respect to dependent claim 6.
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kofman et al (‘281) in view of Hall (‘663).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form or engineering or in physics with several years of practical experience in the design and/or testing of radar identification systems.
The further limitations of dependent claim 11 are not disclosed in Kofman et al (‘281), but Kofman et al (‘281) does disclose that the encoding on the tag can include “information about a product” (column 9, lines 26-34).

The remarks with respect to dependent claim 18 are substantially those given above with respect to dependent claim 11.

Potentially-Allowable Subject Matter
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The further limitations of dependent claim 12 combined with the limitations of claims 11 and 1 are not disclosed by any of the prior art of record, nor would they have been obvious to one of ordinary skill-in-the-art.
Similarly, the further limitations of dependent claim 19 combined with the limitations of claims 18 and 14 are not disclosed by any of the prior art of record, nor would they have been obvious to one of ordinary skill-in-the-art.


Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al (‘898) is of general interest for showing the use of radar to read chipping labelling.
Hamann et al (‘509) is of general interest for showing the reading of identification marks on railroad boxcars using radar, and for the disclosure of the use of a radar absorber, noting, for example, column 7, lines 36-39 and column 8, lines 21-25.
Janco (‘280) is of general interest for showing the reading of coded labels using radar.
Smith et al (‘205) is of general interest for showing the reading of merchandise marks using microwaves.
Hyodo et al (‘796) is of general interest for showing the use of radar to read markings on railroad cars.
Hamann et al (‘514) is of general interest for showing the reading of identification marks on railroad boxcars using radar.
Ernst et al (‘117) is of general interest for showing the reading of identification marks on railroad boxcars using radar.
Each of Constant (‘481) and Constant (‘557) is of general interest for showing the reading of encoded information on an object using radar.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648